Citation Nr: 1001161	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from December 1970 to January 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In connection with this appeal the Veteran and his wife 
testified at a videoconference hearing in October 2009, and 
accepted such hearing in lieu of an in-person hearing before 
a Member of the Board.  See 38 C.F.R. § 20.700(e) (2009).  A 
transcript of the hearing is associated with the claims file.

The hearing transcript reflects that the record was held open 
an additional 30 days, so that the Veteran could obtain and 
submit additional evidence pertinent to his claim.  Such 
evidence was submitted in November 2009.  The hearing 
transcript includes the Veteran's waiver of his right to have 
the additional evidence considered initially by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The transcript of the Veteran's October 2009 hearing reveals 
that he has recently been awarded disability benefits from 
the Social Security Administration (SSA), and that such 
benefits were awarded, in part, based on the Veteran's lumbar 
spine disability here on appeal.  The medical records 
associated with this grant of benefits have not been received 
or obtained.  Therefore, remand to obtain the SSA records 
associated with the grant of benefits is necessary before the 
Board may consider the appeal.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Social Security Administration records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim should be obtained 
and associated with the claims folder.

2.  Any other development determined to be 
warranted should be accomplished.

3.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


